DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

Claims 54-67 are pending. 


Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed  02/17/2020  has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.


Claim Rejections - 35 USC § 112, second paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  54, 60 and claims dependent thereupon, are rejected under  35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
 The rejection is applied for the following reasons.


A.	Claim 54, drawn to a system, recites various “tool (or module) configured to”  clauses.  The specification as filed does not set forth specific structures for the tools or modules recited.   As such, no structure is being claimed; and the broadest reasonable interpretation of the claims is such that the body of the claims recites merely negligible patent subject matter. The claims purport to include every type of apparatus that performs the recited functions. Merely referencing a specialized component (i.e., “a component to make determination”) which is essentially a black box designed to perform the recited function, is not sufficient because there must be some explanation of how the system component performs the claimed function.
Likewise, claim 60, drawn to a method, recites “tool configured for”  clauses, such as “optimization tool configured for” or “accuracy tool configured for” .  The specification as filed does not set forth specific structures for the tools or modules recited.   As such, no structure is being claimed; and the broadest reasonable interpretation of the claims is such that the body of the claims recites merely negligible patent subject matter. Merely referencing a specialized component (i.e., “a component to make determination”) which is essentially a black box designed to perform the recited 
 
B.	Claims 54,60 address “optimization tool” for optimizing ligand poses which “alters a structure of and optimizes a binding site of the ligand-protein system” .  It is unclear what component of the “ligand-protein system “ is being altered, and if it is protein, it is unclear how altering or optimizing a binding site of the protein effects pose of a ligand
C.	Claims 54,60 address “accuracy tool configured for modifying the ligand-protein system”.  It is unclear how modifying of structure of the ligand-protein system improves a computational step (“wherein the modifying improves energy calculations of the ligand-protein system“). 
Please clarify via clearer claim language. 

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 54-67 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method (claim 60, and claims dependent thereupon), and a system (claim 54, and claims dependent thereupon), and thus said claims are properly drawn to one of the four statutory categories of invention.  



.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include optimizing ligand poses, performing energy calculations, scoring and ranking ligand poses. 

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting method being “computerized” and system having “tools” or “modules”, nothing in the claim elements preclude the steps from practically 



 Mathematical concepts recited in the claims include performing energy calculations, scoring and ranking ligand poses.The specification indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  

Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial 
	In the instant case, the claims are directed to generating poses of a ligand molecule binding to its receptor As such, the claims are directed to an abstract idea, and this abstract idea does not integrate the “building blocks of human ingenuity” into something more by applying the abstract idea in a meaningful way. Further, there are no other limitations in the claims that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea. Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

There are no additional elements in the claims that apply, rely on, or use the judicial exception. 

With regard to claims drawn to method (claims 60+), the claims address using “optimization tool” and “accuracy tool” configured for performing certain computational steps. Merely referencing a specialized “tools” of a system is  essentially a black box designed to perform the recited function, does not provide distinguishing structural characteristics of a particular machine; the computing device remains to be viewed as a The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.



With regard to claims drawn to system (claims 54+), the claimed system is a computer based system including “tools” and “modules” that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system. Merely referencing a specialized “tools” of a system is  essentially a black box designed to perform the recited function, does not provide distinguishing structural characteristics of a particular machine; the computing device remains to be viewed as a generic computer running a particular software..

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.


103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 54-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hellinga et al (20040229290). 

Hellinga et al. teach optimizing binding sites wherein the optimizing  comprises modifying structural aspects of the receiving protein,  mutating or adding residues within the receiving protein.  See claims 1,8, paragraphs 9,62,82, 107-126.  The results are evaluated and can be iterated until desirable improvement is reached. See Abstract, paragraphs 47, 143, 144, 179.  The method includes the steps of
providing a first set of ligand poses - all the internal degrees of freedom within the ligand (internal ligand ensemble, ILE) are generated and all the allowed rotational and translational degrees of freedom of the ILE placed within the confines of the target ligand-binding site (the placed ligand ensemble, PLE). See paragraphs 86-90
performing energy calculations on each ligand pose in the first set of ligand poses and the receiving protein. See paragraphs 128-129.
selecting one or more combinations of single ligand pose and cognate receptor mutant which correspond to optimal or near-optimal values of the cost function to generate a collection of potential receptor mutants with ligand-binding sites, wherein the protein designed by the process is a potential receptor mutant. (claim 1, paragraphs 124-135)	)
Generating second set of ligand poses – e.g., compatible ligand poses (CLIPs).  Paragraphs 128-129. 
The results are evaluated and can be iterated until desirable improvement is reached. See Abstract, paragraphs 47, 143, 144, 179. 


Inasmuch as the reference teach various procedures within Evolving Zone and Docking Zone, selecting an appropriate “tool” for the desired objective of producing the most energy efficient ligand-protein permutation, would be a result-oriented variable obvious to one skilled in the art. 

With regard to claims 57,58, the computing is based on force-field based  energies of the system.  See paragraphs 74, 83

Further, with regard to claims 61-64, Hellinga does not teach reintroducing one or more residues in the mutated protein.  However, Hellinga teaches alanine mutagenesis (paragraphs 22,29,262,276-280) in identifying optimal combinations of ligand pose and cognate receptor. As such,  the reference teaches step-wise routine of removing a protein residue in a given position, replacing  it with alanine, and then moving on to a mutant with alanine in the next position, with the residue in the given position being “reintroduced” back to the original residue . Thus, with regard to “reintroducing" residues by dealanization, each successive mutant of alanine scan is viewed as dealanized and the original residue “reintroduced” as the alanine mutation moved on to the next residue.  In the extreme case, the original “receiving" protein is thus viewed as the result of dealanization of the last mutant of the alanine scan, i.e.,  when all step-wise replacements 
evaluating importance of particular residues by alanine mutagenesis (paragraphs 22,29,262,276-280) and conducting energy calculations for the mutated proteins (paragraphs 83-86).
 Poses of ligands in interaction with alanine (or glycine) mutated proteins are viewed as “intermediate set of ligand poses”.  Alternatively, any internal ligand ensemble, or additional ligand conformations (paragraphs  89,95) can be viewed as ““intermediate set of ligand poses”. 
exploring permutations of mutated proteins (Docking Zone) and ligand poses (Evolving Zone).  Claims 1,2,8,9; paragraphs 9,13,29,38, 47,62,etc. 
  Therefore, it would be obvious that the residues present before the mutagenesis might be reintroduced back into the sequence of protein if the mutation was not deemed to be beneficial, and/or prior to another mutation of interest, and such reintroducing will be a result of a routine optimization in obtaining an optimal protein-ligand combination. 

Further, with regard to claims 55-59,61-67, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.


Conclusion.
	No claims are allowed


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb